UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-5093


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DACARRUS VANCHELL STATON,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Louise W. Flanagan,
Chief District Judge. (5:04-cr-00153-FL-1)


Submitted:   March 30, 2011                  Decided:    April 5, 2011


Before WILKINSON and     KEENAN,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.     George E.B. Holding, United States Attorney,
Jennifer P. May-Parker, Kristine L. Fritz, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dacarrus       Staton       appeals           the     district        court’s       order

revoking his supervised release and sentencing him to twenty-

four months’ imprisonment.                    On appeal, Staton contends that the

sentence is plainly unreasonable.                           Finding no reversible error,

we affirm.

              A    district       court          has      broad    discretion        to     impose    a

sentence upon revoking a defendant’s supervised release.                                      United

States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                                       We will

affirm unless the sentence is “plainly unreasonable” in light of

the    applicable      18    U.S.C.          §       3553(a)      (2006)      factors.        United

States v. Crudup, 461 F.3d 433, 437 (4th Cir. 2006).

              In    reviewing          the       sentence         imposed      by   the     district

court, we first assess whether the sentence is unreasonable,

“follow[ing]          generally              the          procedural          and      substantive

considerations        that        we     employ           in      our     review     of     original

sentences.”         Id. at 438.          A sentence is procedurally reasonable

if    the   district        court      has        considered            the   policy      statements

contained in chapter seven of the U.S. Sentencing Guidelines

Manual (“USSG”) and the applicable § 3553(a) factors and has

explained adequately the sentence chosen.                                Id. at 439.         A court

need   not,       however,       explain         a     revocation        sentence      in    as    much

detail as is required upon imposition of the original sentence.

Id.     A   sentence        is    substantively             reasonable         if    the    district

                                                      2
court states a proper basis for its imposition of a sentence up

to the statutory maximum.            Id. at 440.     If, after considering

the above, we determine that the sentence is not unreasonable,

we will affirm.      Id. at 439.

           We    hold   that   the     district   court’s       imposition      of    a

twenty-four     month   term   of    imprisonment   was     not    unreasonable.

Procedurally, the district court adequately explained its chosen

sentence and considered the § 3553(a) factors and USSG chapter

seven   policy     statements.         Substantively,     the    district       court

stated a proper basis and sentenced Staton within the statutory

maximum.    See 18 U.S.C. § 924(a) (2006).              Because we conclude

that    Staton’s    sentence     was     not   unreasonable,       we    need    not

consider whether it was plainly so.

           Accordingly, we affirm the district court’s order.                        We

dispense    with    oral   argument       because   the     facts       and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                         3